Citation Nr: 0422180	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  99-06 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (original) disability evaluation 
for a low back disability, characterized as mechanical low 
back pain with degenerative changes, evaluated as 10 percent 
disabling from April 17, 1991 to June 8, 1997, and 40 percent 
disabling from June 9, 1997.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant served on active duty from February 1957 to 
January 1959.

When this matter was last before the Board of Veterans' 
Appeals (Board) in December 2000, it was remanded to the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO) for additional development and 
readjudication.  A supplemental statement of the case was 
issued in April 2004, and the case is now ready for further 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

After having reviewed the appellant's VA claims folder, and 
for reasons expressed immediately below, the Board believes 
that a remand is necessary.

Reasons for remand

VA examination & MRI scan

The record shows that the appellant was previously examined 
by VA in February 2004, at which time the physician indicated 
that an MRI scan of his spine might further delineate the 
nature of his sciatic-type pain.  In this case, the appellant 
has specifically alleged that his service-connected back 
disability should be rated on the basis of such pain 
symptoms, requiring consideration of whether his disability 
should be rated under Diagnostic Code 5293 on the basis of 
intervertebral disc disease.  Although the report of this 
recent VA examination does not on its face appear to reflect 
any inadequacies in the evaluation of his back disability, in 
light of these contentions, and in fairness to the appellant, 
the Board believes that further development is in order to 
obtain the suggested MRI scan and to afford him a new medical 
examination to determine whether his sciatic-type pain 
symptoms are part of his service-connected mechanical low 
back pain disability, which has not heretofore been rated 
under the aforementioned Code 5293 criteria.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (multiple conditions associated 
with the same disability which are manifested by 
symptomatology that is distinct and separate may be basis to 
award higher or separate evaluations); see also 38 C.F.R. 
§ 4.25 (2003).

Newly-raised claims

The appellant has raised several new claims during the course 
of his appeal on the matter now before the Board.  He most 
recently raised a new claim in May 2004, through a statement 
from his representative, which requests consideration of 
service connection for an ulcer condition secondary to 
medications taken for his service-connected disabilities.  
The Board notes that a similar claim was previously raised 
and adjudicated by the RO in a rating decision in December 
2000, which the appellant did not appeal.  In the interests 
of judicial economy, the Board believes the appellant's 
intentions with regard to any new claims he would like to 
pursue should be clarified.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the appellant 
through his representative and clarify 
which new claims he wishes to pursue.  
Appropriate action should be taken as to 
any new claim, which is so identified.

2.  VBA should schedule the appellant for 
a VA examination and MRI scan to evaluate 
and diagnose all current impairment 
associated with the service-connected 
mechanical low back pain disability.  The 
claims folder must be made available to 
the examiner in connection with the 
examination.  The examiner is requested 
to describe any and all manifestations 
attributable to the service-connected low 
back disability.  If there are distinct 
and separate symptoms associated with the 
service-connected back disability, the 
examiner should describe them.  Symptoms 
associated with the service-connected 
back disability should also be 
distinguished, to the extent possible.  
If co-existing, and presently non 
service-connected, symptoms such as a 
disc disease/sciatica also exist, the 
examiner should distinguish such 
pathology.  The report of the VA 
examination should be associated with the 
veteran's VA claims folder.

3.  Thereafter, VBA should readjudicate 
the appellant's claim on appeal.  If less 
than a complete grant of the benefits 
sought is awarded, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC or RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


